Title: To Thomas Jefferson from John Brown Cutting, 22 May 1789
From: Cutting, John Brown
To: Jefferson, Thomas


London, 22 May 1789. Is again in Europe after voyage of six weeks from South Carolina. Is rejoiced that TJ has not gone to New York. Hopes to be in Paris in a fortnight. Asks TJ to forward enclosed letters  to Rutledge. Is exhausted with fatigue. If he can get baggage through customs early enough, will enclose a few newspapers by next post. Remains with “unabated attachment” and sends compliments to Short.
